                Case 8:20-cr-00166-CJC Document 36 Filed 04/19/21 Page 1 of 9 Page ID #:207
                                                        United States District Court
                                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             8:20-cr-00166-CJC

Defendant       CARLOS CASTILLO                                             Social Security No. 7           6    9     9
      t/n: Castillo, Charlie John
                                                                            (Last 4 digits)
akas: alternate ID: Ratster12

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.         04     19    2021


 COUNSEL                                                               Jonathan M. Lynn, Retained
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding of GUILTY, defendant has been convicted as charged of the offense of:
  FINDING

                      Distribution of Child Pornography in violation of 18 U.S.C. § 2252A(a)(2)(A),(b)(1) as charged in the Single
                      Count Information.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that pursuant to the Sentencing Reform Act of 1984, the defendant, CARLOS CASTILLO, be committed on the Single
  ORDER               Count Information to the custody of the Bureau of Prisons to be imprisoned for a term of NINETY-SIX (96) MONTHS.

The defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the
Bureau of Prisons’ Inmate Financial Responsibility Program.

Pursuant to 18 U.S.C. § 3014(a)(3), it is ordered that the defendant shall pay an additional special assessment of $5,000,
which will be due in full immediately after all other financial sanctions ordered in this judgment have been satisfied.

It is ordered that the defendant shall pay restitution in the total amount of $40,000 pursuant to 18 U.S.C. § 2259.
The amount of restitution ordered shall be paid as follows:

                  Victim                                                                                Amount
                  BluePillow1                                                                           $5000
                  Jenny                                                                                 $5000
                  SweetWhite Sugar                                                                      $5000
                  Cindy                                                                                 $5000
                  Tara                                                                                  $5000
                  At School                                                                             $5000
                  Vicky                                                                                 $5000
                  April                                                                                 $5000

Restitution shall be paid in full no later than 90 days from the date of sentencing. The Court finds from a consideration
of the record that the defendant's economic circumstances allow for a full payment of restitution by the specified date.

CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 8
                Case 8:20-cr-00166-CJC Document 36 Filed 04/19/21 Page 2 of 9 Page ID #:208

USA vs.     CARLOS CASTILLO                                      Docket No.:   8:20-cr-00166-CJC

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C.
§ 3612(g).

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

The defendant shall comply with the rules and regulations of the U. S. Probation & Pretrial Services Office and Second
Amended General Order 20-04.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of LIFE under the
following terms and conditions:

1. The defendant shall comply with the rules and regulations of the U. S. Probation & Pretrial Services Office
   and Second Amended General Order 20-04, including the conditions of probation and supervised release set
   forth in Section III of General Order 20-04;

2. During the period of community supervision, the defendant shall pay the special assessment in accordance
   with this judgment's orders pertaining to such payment;

3. The defendant shall cooperate in the collection of a DNA sample from his person;

4. The defendant shall apply monies received from income tax refunds to the outstanding Court-ordered financial
   obligation. In addition, the defendant shall apply all monies received from lottery winnings, inheritance,
   judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered financial
   obligation;

5. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
   one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to
   exceed eight tests per month, as directed by the Probation Officer;

6. The defendant shall participate in an outpatient substance abuse treatment and counseling program that
   includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant
   shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
   period of supervision;

7. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
   treatment to the aftercare contractors during the period of community supervision. The defendant shall
   provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
   to pay, no payment shall be required; and

8. The defendant shall possess and use only those computers and computer-related devices, screen usernames,
   passwords, email accounts, and internet service providers (ISPs), social media accounts, messaging
   applications and cloud storage accounts, that have been disclosed to the Probation Officer upon
   commencement of supervision. Any changes or additions are to be disclosed to the Probation Officer prior
   to the first use. Computers and computer-related devices include personal computers, internet appliances,

CR-104 (docx 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 8
                Case 8:20-cr-00166-CJC Document 36 Filed 04/19/21 Page 3 of 9 Page ID #:209

USA vs.     CARLOS CASTILLO                                      Docket No.:   8:20-cr-00166-CJC

    electronic games, cellular telephones, digital storage media, and their peripheral equipment, that can access,
    or can be modified to access, the internet, electronic bulletin boards, and other computers;

9. All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be
   subject to search, seizure and computer monitoring. This shall not apply to items used at the employment
   site that are maintained and monitored by the employer;

10. The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The
    defendant shall pay the cost of the Computer Monitoring Program;

11. Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the
    registration current, in each jurisdiction where the defendant resides, is employed and is a student, pursuant
    to the registration procedures that have been established in each jurisdiction. When registering for the first
    time, the defendant shall also register in the jurisdiction in which the conviction occurred if different from
    the defendant's jurisdiction of residence. The defendant shall provide proof of registration to the Probation
    Officer within 48 hours of registration;

12. The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
    treatment program, or any combination thereof as approved and directed by the Probation Officer. The
    defendant shall abide by all rules, requirements, and conditions of such program, including submission to
    risk assessment evaluations and physiological testing, such as polygraph and Abel testing. The defendant
    retains the right to invoke the Fifth Amendment. The Court authorizes the Probation Officer to disclose the
    Presentence Report, and any previous mental health evaluations or reports, to the treatment provider. The
    treatment provider may provide information (excluding the Presentence report), to State or local social
    service agencies (such as the State of California, Department of Social Service), for the purpose of the
    client's rehabilitation;

13. As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological
    counseling or psychiatric treatment, or a sex offender treatment program, or any combination thereof to the
    aftercare contractor during the period of community supervision. The defendant shall provide payment and
    proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment
    shall be required;

14. The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
    drawings, videos, or video games, depicting or describing child pornography, as defined in 18 U.S.C.
    § 2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C. § 2256(2). The defendant
    shall not possess or view any materials such as videos, magazines, photographs, computer images or other
    matter that depict "actual sexually explicit conduct" involving adults as defined by 18 § USC 2257(h)(1).
    This condition does not prohibit the defendant from possessing materials solely because they are necessary
    to, and used for, a collateral attack, nor does it prohibit the defendant from possessing materials prepared
    and used for the purposes of the defendant's Court-mandated sex offender treatment, when the defendant's
    treatment provider or the probation officer has approved of the defendant's possession of the material in
    advance;

15. The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any
    person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and
    (b) on the condition that the defendant notify said parent or legal guardian of the defendant's conviction in
    the instant offense. This provision does not encompass persons under the age of 18, such as waiters,


CR-104 (docx 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 3 of 8
                Case 8:20-cr-00166-CJC Document 36 Filed 04/19/21 Page 4 of 9 Page ID #:210

USA vs.     CARLOS CASTILLO                                       Docket No.:   8:20-cr-00166-CJC

    cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary and usual
    commercial services;

16. The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming pools,
    playgrounds, youth centers, video arcade facilities, amusement and theme parks, or other places primarily
    used by persons under the age of 18, without the prior written authorization of the probation officer;

17. The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business
    or organization that causes the defendant to regularly contact persons under the age of 18;

18. The defendant shall not affiliate with, own, control, or be employed in any capacity by a business whose
    principle product is the production or selling of materials depicting or describing “sexually explicit
    conduct,” as defined at 18 U.S.C. § 2256(2);

19. The defendant shall not own, use or have access to the services of any commercial mail-receiving agency,
    nor shall the defendant open or maintain a post office box, without the prior written approval of the
    Probation Officer;

20. The defendant's employment shall be approved by the Probation Officer, and any change in employment
    must be pre-approved by the Probation Officer. The defendant shall submit the name and address of the
    proposed employer to the Probation Officer at least ten (10) days prior to any scheduled change;

21. The defendant shall not reside within direct view of school yards, parks, public swimming pools,
    playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under the age
    of 18. Defendant’s residence shall be approved by the Probation Officer, and any change in residence must
    be pre-approved by the Probation Officer. Defendant shall submit the address of the proposed residence to
    the Probation Officer at least ten days prior to any scheduled move; and

22. The defendant shall submit to a search, at any time, with or without warrant, and by any law enforcement or
    probation officer, of the defendant's person and any property, house, residence, vehicle, papers, computers,
    cell phones, other electronic communication or data storage devices or media, email accounts, social media
    accounts, cloud storage accounts, effects and other areas under the defendant's control, upon reasonable
    suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant, or by
    any probation officer in the lawful discharge of the officer's supervision functions.

The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental
health evaluations or reports, to the treatment provider. The treatment provider may provide information
(excluding the Presentence report), to State or local social service agencies (such as the State of California,
Department of Social Service), for the purpose of the client's rehabilitation.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited without the
consent of the sentencing judge.

The Court strongly recommends that the defendant be housed at the Federal Correctional Institution, Terminal Island to
facilitate visitation with family, friends, and loved ones.

Bond is exonerated.

CR-104 (docx 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 4 of 8
                Case 8:20-cr-00166-CJC Document 36 Filed 04/19/21 Page 5 of 9 Page ID #:211

USA vs.     CARLOS CASTILLO                                                  Docket No.:       8:20-cr-00166-CJC



The Court advises the defendant of his right to appeal.

The Court orders defendant REMANDED FORTHWITH.
Remand No. D8740

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           April 19, 2021
           Date                                                   HON.
                                                                   ON. CORMAC J. CARN
                                                                  HON            CARNEY,
                                                                                    NEY, U. S. District Judge

It is ordered that the Clerk deliver a copy of this Judgment and
                                                              nd Probation/Commitment Ord
                                                                                      Order
                                                                                        der to the U.S. Marshall oorr other qualified
                                                                                                                            qua       officer.


                                                                  Clerk, U.S. District Court




           April 19, 2021                                   By
           Filed Date                                             Cheryl W
                                                                         Wynn,
                                                                           ynn, De
                                                                                D
                                                                                Deputy
                                                                                  epu
                                                                                   p ty
                                                                                      t Clerk




CR-104 (docx 12/20)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 5 of 8
                 Case 8:20-cr-00166-CJC Document 36 Filed 04/19/21 Page 6 of 9 Page ID #:212

 USA vs.     CARLOS CASTILLO                                                        Docket No.:     8:20-cr-00166-CJC


The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal, state, or local           9.      The defendant must not knowingly associate with any persons
     crime;                                                                           engaged in criminal activity and must not knowingly associate with
2.   The defendant must report to the probation office in the federal                 any person convicted of a felony unless granted permission to do so
     judicial district of residence within 72 hours of imposition of a                by the probation officer. This condition will not apply to intimate
     sentence of probation or release from imprisonment, unless                       family members, unless the court has completed an individualized
     otherwise directed by the probation officer;                                     review and has determined that the restriction is necessary for
3.   The defendant must report to the probation office as instructed by               protection of the community or rehabilitation;
     the court or probation officer;                                          10.     The defendant must refrain from excessive use of alcohol and must
4.   The defendant must not knowingly leave the judicial district without             not purchase, possess, use, distribute, or administer any narcotic or
     first receiving the permission of the court or probation officer;                other controlled substance, or any paraphernalia related to such
5.   The defendant must answer truthfully the inquiries of the probation              substances, except as prescribed by a physician;
     officer, unless legitimately asserting his or her Fifth Amendment        11.     The defendant must notify the probation officer within 72 hours of
     right against self-incrimination as to new criminal conduct;                     being arrested or questioned by a law enforcement officer;
6.   The defendant must reside at a location approved by the probation        12.     For felony cases, the defendant must not possess a firearm,
     officer and must notify the probation officer at least 10 days before            ammunition, destructive device, or any other dangerous weapon;
     any anticipated change or within 72 hours of an unanticipated            13.     The defendant must not act or enter into any agreement with a law
     change in residence or persons living in defendant’s residence;                  enforcement agency to act as an informant or source without the
7.   The defendant must permit the probation officer to contact him or                permission of the court;
     her at any time at home or elsewhere and must permit confiscation        14.     The defendant must follow the instructions of the probation officer
     of any contraband prohibited by law or the terms of supervision and              to implement the orders of the court, afford adequate deterrence
     observed in plain view by the probation officer;                                 from criminal conduct, protect the public from further crimes of the
8.   The defendant must work at a lawful occupation unless excused by                 defendant; and provide the defendant with needed educational or
     the probation officer for schooling, training, or other acceptable               vocational training, medical care, or other correctional treatment in
     reasons and must notify the probation officer at least ten days before           the most effective manner.
     any change in employment or within 72 hours of an unanticipated
     change;




 X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to
 penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
 offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money order
 made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments must be
 delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:



 CR-104 (docx 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 6 of 8
                Case 8:20-cr-00166-CJC Document 36 Filed 04/19/21 Page 7 of 9 Page ID #:213

USA vs.     CARLOS CASTILLO                                                      Docket No.:      8:20-cr-00166-CJC

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                         States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to theProbation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
any line of credit without prior approval of the Probation Officer.

         When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
Probation & Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or
trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance of
opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new
account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s behalf.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.




                                                                      RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                       to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
           Date                                                      Deputy Marshal




                                                                  CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.

CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 7 of 8
                Case 8:20-cr-00166-CJC Document 36 Filed 04/19/21 Page 8 of 9 Page ID #:214

USA vs.     CARLOS CASTILLO                                                   Docket No.:       8:20-cr-00166-CJC


                                                                   Clerk, U.S. District Court


                                                            By
           Filed Date                                              Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                             Date




                      U. S. Probation Officer/Designated Witness                            Date




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 8 of 8
Case 8:20-cr-00166-CJC Document 36 Filed 04/19/21 Page 9 of 9 Page ID #:215
